PER CURIAM.
While section 16 of the new revenue law (Acts 1915, p. 397) fixes a franchise tax on all corporations and provides for the payment and collection of same, it does not attempt to fix the time for the payment of same or the commencement of the tax year. Therefore the time for the payment of a franchise tax and the period that the same should cover is fixed by Acts 1911, p. 184, §§ 33E and 33G, and Code 1907, § 2403. Section 8 of the revenue law of 1915 (page 392) does not apply to the franchise tax mentioned in section 16 of the act, as it does not apply to taxes not otherwise directed in the act, but otherwise directed by any law. Indeed, counsel for appellant does not contend that section 8 of the revenue act applies to the franchise tax as covered by section 16 of said act, but does insist that the franchise tax is a license tax, and the time for paying same and the period it should cover is controlled by section 18 of the act of 1915 (page 489), providing and fixing the license or privilege tax to be paid by every person, etc. It may be that a franchise tax has been regarded.in some instances as a license tax, and has been spoken of" indiscriminately as a license tax, though a distinction has been generally recognized. — City of Montgomery v. Kelly, 142 Ala. 552, 38 South. 67, 70 L. R. A. 209, 110 Am. *120St. Rep. 43. The case of Bigbee Fertilizer Co. v. Smith, 186 Ala. 552, 65 South. 37, dealt with a remedial statute which provided for the refund of “license money,” and, as a license was issued in each instance, we held that it applied to the refund of a privilege tax, as well as a license tax. In the case at bar, however, the Legislature has made and recognized a distinction between 'a franchise tax and a privilege or license tax by dealing with them differently in separate and distinct acts, and we are satisfied that it was not intended that section 18 of the license tax act refers to the franchise tax, as provided by the revenue act in section 16 of the same. Section 18 of the license tax act only applies to licenses therein treated, and not to taxes provided by the revenue act, which is a separate and distinct law from the license act. We therefore hold that the franchise tax provided by section 16 of the revenue act of 1915 (page 397) is due and payable to the 1st of January, and should cover a canledar year; that -is, from January 1st to and including December 31st.
The law and equity court properly awarded the mandamus, but should have directed the issuance of the franchise license for the entire year, instead of for nine months, as the relator offered to pay the full amount due. The judgment of the trial court in awarding the mandamus is affirmed, but is corrected so as to direct that the license be issued for the full year upon payment of the amount provided by section 16 as a franchise tax.
The judgment of the law and equity court is affirmed in part, but is corrected in part, and one is here rendered directing the respondent to issue a license to the relator for the full year 1916 upon payment of the amount required by section 16 of the revenue act of 1915 (page 397).
Affirmed in part and corrected.
Anderson, C. J., and McClellan, Sayre and Gardner, JJ., concur.